Citation Nr: 0121153	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  96-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Dalmaris Iturrino, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1976, and from October 1978 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.  By decision dated 
in May 2000, the Board similarly denied the veteran's claim.  
Thereafter, he appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order dated September 14, 2000, the Court granted a Joint 
Motion for Remand and to Stay Further Proceedings, and 
remanded the matter for consideration in conformity with the 
Motion.  


REMAND

In light of the Joint Motion for Remand and the Court's Order 
and the change in the law discussed below, the Board finds 
that due process requires a remand of the case.  
Specifically, on November 9, 2000, while the appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  In part, due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time. 

Also, the Board finds that further medical development is in 
order.  Specifically, the veteran has asserted alternatively 
that he developed hepatitis as a result of drinking the water 
while stationed in Korea and/or as the result of a tattoo 
that he obtained while in Korea.  He further contends that he 
showed symptoms of hepatitis during military service but was 
not given the appropriate treatment and follow-up.  There is 
also evidence that the veteran was a regular intravenous 
heroin user at some point between his periods of military 
service as evidenced by a January 1977 medical record 
indicating a nine-month history of intravenous heroin use.  
It has also been reported that the veteran engaged in high-
risk sexual activity while on military duty.  

While the service medical records reflect that the veteran 
was treated for pain in the abdominal/chest area, the post-
service medical opinions are in conflict as to the 
significance of his complaints.  Accordingly, the Board finds 
that additional clarification is needed.  In addition, the 
records are in conflict as to the veteran's past drug use; 
therefore, the Board finds that the veteran should be asked 
to clarify the history of his intravenous drug use prior to, 
during, and after military service.  Moreover, an attempt 
should be made to clarify the veteran's duties during 
service, especially those associated with potential hepatitis 
risk factors.

Additionally, it appears that the veteran was diagnosed with 
what is now known as hepatitis C as early as January 1977, 
some nine months after his separation from his first period 
of military duty, including his stint in Korea.  The Board 
finds that an attempt should be made to associate the 
veteran's service personnel records with the claims file in 
order to determine the exact dates of service in Korea.  
Clarification is also needed with respect to the veteran's 
diagnosis of hepatitis as the Board notes that he was at one 
point diagnosed with viral hepatitis.  Accordingly, the 
veteran should undergo a VA examination in order to clarify 
the diagnosis and provide a medical opinion on the etiology.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument, including a more detailed statement from his 
private treating physician on the etiology of viral 
hepatitis.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Efforts should be made to associate 
the veteran's service personnel records 
with the claims file.  If those records 
cannot be obtained, the actions taken 
should be documented in the claims file.

4.  Thereafter, the veteran should then 
be scheduled for an appropriate VA 
examination for an opinion regarding the 
etiology and date of onset of hepatitis 
C.  The examiner should elicit a detailed 
history from the veteran of his history 
of drug use prior to, during, and after 
military service, as well as a history of 
his duties during service, especially 
those associated with potential hepatitis 
risk factors.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express an 
opinion as to the following questions:

(a)  What is the most likely date of 
onset of the veteran's hepatitis C and 
when does it appear that the veteran was 
first diagnosed with hepatitis C?  On 
what information do you base that 
opinion?

(b)  What is the most likely cause of the 
veteran's hepatitis C?  Does the record 
establish that the veteran's hepatitis C 
was, at least as likely as not, caused as 
a result of drinking water in Korea, a 
tattoo received in 1975, high-risk sexual 
activity, or intravenous drug abuse.  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the veteran.

(c)  What is the significance, if any, of 
the veteran's complaints of 
abdominal/chest pain in service and/or 
diagnosis of viral hepatitis in January 
1977?

(d)  The examiner is asked to comment on 
the previous VA and private medical 
opinions regarding the etiology of the 
veteran's hepatitis C and attempt to 
resolve the apparent conflict.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary).   Specific 
attention is directed to the examination 
report.  If the examination report does 
not include adequate responses to the 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000).  

6.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran 
should be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


